Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US2018/0005950 A1) in view of Meltaus et al. (US 2015/0333730 A1).

In regards to claims 1 and 8, Watanabe teaches in Fig. 4 a filter device comprising the following:  A first chip (6H) comprising: a first piezoelectric wafer having a first thickness, a back/top surface of the first piezoelectric wafer attached to a first region (right side) of a base/resin (10), and a first conductor pattern (7) formed on a front/bottom surface of the first piezoelectric wafer, the first conductor pattern including an interdigital transducer (IDT) of one first acoustic resonator, the first acoustic resonator having interleaved/comb IDT fingers (not shown but disclosed in Paragraph [0008]);
A second chip (6L) comprising: a second piezoelectric wafer having a second thickness less than the first thickness (See Fig. 4 and Paragraph [0111]), a back/top surface of the second piezoelectric wafer attached to a second region (left side) of the base/resin (10), and a second conductor pattern (7) formed on a front/bottom surface of the second piezoelectric wafer, the second conductor pattern including an interdigital transducers (IDT) of one second acoustic resonator, the second acoustic resonator having an interleaved/comb IDT fingers (not shown but disclosed in Paragraph [0008]); and a circuit card (1) coupled to the first chip and the second chip, the circuit card comprising at least one conductor (interconnection 3) for making an electrical connection between the first and second acoustic resonators.
In regards to claims 2 and 9, based on Paragraph [0074] the first and second piezoelectric wave are made from lithium niobate. 

In regards to claims 1 and 8, Watanabe does not disclose wherein the first and second acoustic resonators are disposed on respective diaphragms suspended over respective cavities formed in the respective first and second base regions.

	However Meltaus et al. exemplary teaches in Fig. 6 a membrane type acoustic resonator (60) comprising an IDT (61 and 62) over a diaphragm which is suspended over a cavity (65). Meltaus et al. teaches in Paragraph [0090] that a membrane type acoustic resonator can achieve desired properties over other type of acoustic resonators based on design parameters.
 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Watanabe and have replaced the generic acoustic resonator with the specific membrane type acoustic resonator of Meltaus because such a modification would have been a well-known in the art substitution of equivalence for an acoustic resonator in which a membrane type can achieve desired proprieties over a generic acoustic resonator as exemplary taught by Meltaus et al. (see Paragraph [0090]). As an obvious consequence of the modification, the first and second acoustic resonators will be disposed on a respective diaphragm suspended over respective cavities formed in the respective first and second base regions.

Allowable Subject Matter

Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-21 are allowed.
	



	The most relevant prior art references are Watanabe and Meltaus et al. as discussed above. However the combination does not teach: in regards to claims 3 and 10, wherein a thickness of the interleaved fingers of the first IDT is different from a thickness of the interleaved fingers of the second IDT; in regards to claims 4 and 11, wherein an orientation of the crystalline axes of the first piezoelectric wafer is different from an orientation of the crystalline axes of the second piezoelectric wafer; in regards to claims 5 and 12, wherein the first chip, the second chip, and the circuit card collectively form a ladder filter circuit; and in regards to claim 15, wherein a thickness of the first diaphragm is greater than a thickness of the second diaphragm. Thus, the applicants claimed invention have been determined to be novel and non-obvious. By virtue of dependency from either claims 5, 12 or 15, claims 6, 7, 13,14 and 16-21 have also been determined to be novel and non-obvious.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843